Exhibit 10.3

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment and Assumption Agreement”)
is made and entered into effective on February 13, 2013 (“Effective Date”), by
and between New Source Energy Partners L.P., a Delaware limited partnership
(“Assignee”) and New Source Energy Corporation, a Delaware corporation
(“Assignor”). The Assignee and the Assignor are referred to herein individually
as a “Party” and collectively as the “Parties.”

RECITALS:

A. Pursuant to that certain Assignment and Assumption Agreement, effective as of
August 12, 2011, the Assignor became a party to that certain Golden Lane
Participation Agreement dated as of January 10, 2007, as amended (“Participation
Agreement”), by and among Scintilla, LLC, CEU Paradigm, LLC, the Michael Greer
and Vickie Greer Family Trust dated January 10, 2007, New Dominion, LLC, North
Paradigm Partners, L.P., North Paradigm Partners II, L.P., North Paradigm
Partners III-A, L.P., North Paradigm Partners III-B, L.P., Waveland Drilling
Partners 2006A, L.P., Waveland Drilling Partners 2006B, L.P., and Waveland
Drilling Partners 2007A, L.P.

B. Pursuant to that certain Contribution Agreement dated February 13, 2013
(“Contribution Agreement”), by and between the Assignee, New Source Energy GP,
LLC, a Delaware limited liability company and the general partner of the
Assignee, and the Assignor, the Assignor has contributed the Partnership
Properties (as defined in the Contribution Agreement) to the Assignee in
exchange for the consideration described therein.

C. The Participation Agreement permits the assignment by the Assignor to a
wholly-owned and/or jointly controlled affiliate, such as the Assignee, of all
or a portion of the interest and the rights of the Assignor under the
Participation Agreement, so long as such affiliate agrees in writing to be bound
by the terms of the Participation Agreement.

D. The Assignor desires to assign to the Assignee 100% of its interest and its
rights under the Participation Agreement, limited to the Partnership Properties
only, (“Assigned Interest/Rights”) on the terms and subject to the conditions
contained in this Assignment and Assumption Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and the
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

1. Assignment. The Assignor hereby assigns to the Assignee the Assigned
Interest/Rights effective on the Effective Date in accordance with this
Assignment and Assumption Agreement and the Contribution Agreement.

2. Assumption. The Assignee hereby assumes all of the duties, the obligations
and the liabilities of the Assignor arising under the Participation Agreement on
or after the Effective Date with respect to the Assigned Interest/Rights. The
Assignee hereby expressly agrees to be bound by the terms and the conditions of
the Participation Agreement on and after the Effective Date with respect to the
Assigned Interest/Rights.



--------------------------------------------------------------------------------

3. Accurate and Complete Copy of the Participation Agreement. The Assignor
represents and warrants to the Assignee that an accurate and complete copy of
the Participation Agreement is attached as Exhibit A to this Assignment and
Assumption Agreement.

4. Amendment and Termination of the Participation Agreement. The Assignor
covenants to the Assignee that (a) the Assignor shall use its best efforts to
cause the continuation of the Participation Agreement on its present terms and
subject to its present conditions, (b) the Assignor shall not agree to any
amendment to, or any waiver of any provision of, the Participation Agreement to
the extent such amendment or waiver affects Assignee’s rights thereunder without
the prior written consent of the Assignee, such consent not to be unreasonably
withheld, conditioned or delayed, and (c) the Assignor shall not agree to any
termination of, or terminate, the Participation Agreement without the prior
written consent of the Assignee, such consent not to be unreasonably withheld,
conditioned or delayed.

5. Absence of Effect on Contribution Agreement. Nothing contained herein shall
affect the interpretation of, or amend or otherwise define or limit, the
Contribution Agreement, which remains in full force and effect and binding on
the Parties.

6. No Partnership Created. It is not the purpose or the intention of this
Assignment and Assumption Agreement to create (and it shall not be construed as
creating) a joint venture, partnership or other type of association, and the
Parties are not authorized to act as agent or principal for each other with
respect to any matter related thereto.

Signature page follows this page.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed and delivered this Assignment and
Assumption Agreement as of the Effective Date.

 

ASSIGNOR   NEW SOURCE ENERGY CORPORATION   By:  

/s/ Kristian B. Kos

  Name:   Kristian B. Kos   Title:   President and Chief Executive Officer
ASSIGNEE   NEW SOURCE ENERGY PARTNERS L.P.   By: New Source Energy GP, LLC, its
general partner   By:  

/s/ Kristian B. Kos

  Name:   Kristian B. Kos   Title:   President and Chief Executive Officer

Signature Page to Assignment and Assumption Agreement